Citation Nr: 0736166	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether the veteran timely filed a substantive appeal 
regarding the December 2002 rating decision on the matter of 
the rating for diabetes mellitus.

2. Entitlement to a rating in excess of 10 percent for 
bilateral lower extremity peripheral neuropathy.

3. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from July 14, 2005.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to July 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.


FINDING OF FACT

At the September 2007 hearing, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he intended to withdraw his appeal regarding whether his 
substantive appeal regarding the December 2002 rating 
decision was timely filed; there is no question of fact or 
law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of whether a substantive appeal 
regarding the December 2002 rating decision was timely filed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Factual Background, Legal Criteria, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the September 2007 hearing, the veteran withdrew his 
appeal regarding whether he timely filed a substantive appeal 
regarding the December 2002 rating decision's denial of an 
increased rating for diabetes mellitus.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal to establish that the substantive appeal of the 
December 2002 rating decision was timely submitted is 
dismissed.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(by filing the NOD within one year of the date of mailing of 
notice of the RO decision), VA must respond by explaining the 
basis of the decision to the claimant (in the form of a SOC), 
and finally, the appellant, after receiving adequate notice 
of the basis of the decision, must complete the process by 
stating his argument in a timely-filed substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A September 2006 rating decision granted the veteran an 
increased 60 percent rating for diabetes mellitus, effective 
from May 24, 2004, and a 20 percent rating from July 14, 2005 
and granted service connection for bilateral lower extremity 
peripheral neuropathy from July 14, 2005.  His combined 
rating from July 14, 2005 was 40 percent.  In a statement 
received in August 2007, the veteran stated that he disagreed 
with the 40 percent rating assigned for diabetes mellitus and 
explained his worsening symptoms of diabetes.  As this 
statement indicates disagreement with the rating assigned for 
diabetes and for bilateral lower extremity peripheral 
neuropathy, it can be reasonably construed as a NOD on both 
issues.  A SOC has not been issued in these matters.  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this 
occurs the Board must remand the case and instruct the RO 
that the issues are pending in appellate status (see 
38 C.F.R. § 3.160(c)) and require further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time, and will only be before the Board if the appellant 
files a timely substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matters of the ratings for diabetes 
mellitus and for bilateral lower extremity 
peripheral neuropathy.  The appellant must 
be advised of the time limit for filing a 
substantive appeal, and that, in order for 
the Board to have jurisdiction in these 
matters, he must submit a timely 
substantive appeal.  If he timely perfects 
an appeal of any issue[s], the matter[s] 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


